Case 1:19-mj-00230-GPG Document 1 Filed 10/07/19 USDC Colorado Page 1 of 2
                                                                              FILED
                                                                   UNITED STATES DISTRICT COURT
                                                                        DENVER, COLORADO
                                                                            10/7/19
                                                                     JEFFREY P. COLWELL, CLERK



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-mj-00230-GPG

UNITED STATES OF AMERICA,

      Plaintiff,

v.

JOSHUA P. FITZSIMMONS,

      Defendant.


                                    INFORMATION
                        16 U.S.C. §§ 3372(d)(2) & 3373(d)(3)(B)
                              Lacey Act False Labeling


      The Deputy Assistant Attorney General of the Environment and Natural

Resources Division charges:

                                        COUNT 1

1.    On or about February 12, 2014, in the State and District of Colorado, the

      defendant, JOSHUA P. FITZSIMMONS, did knowingly make and submit a false

      record, account, label for, and identification of, wildlife, namely bobcat (Lynx

      rufus), intended to be transported in interstate and foreign commerce.

      All in violation of Title 16, United States Code, Sections 3372(d)(2) and

      3373(d)(3)(B).
Case 1:19-mj-00230-GPG Document 1 Filed 10/07/19 USDC Colorado Page 2 of 2




                                  JEAN E. WILLIAMS
                                  Deputy Assistant Attorney General
                                  U.S. Department of Justice
                                  Environment and Natural Resources Division


                                  By: /s/ Matthew D. Evans
                                  Matthew D. Evans
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Environment and Natural Resources Division
                                  Environmental Crimes Section
                                  150 M St. NE, Suite 4.110
                                  Washington, D.C. 20002
                                  Telephone: (202) 305-0381
                                  Fax: (202) 514-8865
                                  Email: Matthew.Evans@usdoj.gov
                                  Attorney for the United States
